Citation Nr: 1146128	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left shoulder disability, diagnosed as a rotator cuff tear.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978, August 1990 to August 1991, October 2001 to August 2002, and from January 2003 to February 2004.  The Veteran also has reserve duty.  

This matter initially before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia that denied the Veteran's claim to reopen a claim for service connection for a left shoulder strain.  

In June 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of this hearing is associated with the claims folder.  

In October 2008, the Board reopened the Veteran's claim for service connection for a left shoulder strain and remanded the claim for additional development.  In May 2011, the Board again remanded the claim for additional development.  The requested development was completed and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The most competent and probative medical evidence shows that the Veteran's current left shoulder disability, diagnosed as a rotator cuff tear, was not incurred in and is not related to his active military service, to include a July 1976 muscle strain of the left shoulder.  Degenerative joint disease was first shown more than 1 year after separation from service.  

CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability, diagnosed as a rotator cuff tear, have not been met and degenerative joint disease may not be presumed to have been incurred during military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011), redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-adjudication letter dated in July 2005, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Similar information was provided in a November 2008 letter.  March 2006 and November 2008 letters further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in August 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including active duty and reserve service treatment records, private treatment records, VA examinations and opinions, and lay statements and testimony of the Veteran.

The Veteran does not assert, nor does the evidence of record indicate, that the Veteran's current left shoulder disability was incurred during or is a result of a period of active or inactive duty for training.

The Veteran was afforded VA examinations for the claim on appeal in August 2005 and in December 2008.  However, the August 2005 examiner did not render an opinion pertaining to the etiology of the Veteran's left shoulder disability and the opinion rendered by December 2008 VA examiner was found to be inadequate due to its reliance on that examiner's erroneous assertion that there was no evidence of a left shoulder disability during any period of active service.  Accordingly, in accordance with the Board's May 2011 Remand, the December 2008 VA examiner re-examined the record and the Veteran's service treatment records and provided an addendum medical opinion in June 2011.  The Board finds that the VA examinations and addendum opinion are adequate to allow proper adjudication of the issue on appeal.  The VA examiners conducted complete examinations and recorded all findings considered relevant under the applicable laws and regulations.  In addition, upon rendering the June 2011 addendum opinion pertaining to the etiology of the Veteran's left shoulder disability, that examiner reviewed the claims file recorded all findings considered relevant under the applicable laws and regulations, and considered the full history of the disability on appeal.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic disorders, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In this case, the Veteran contends that he is entitled to service connection for a left shoulder disability, diagnosed in 2005 as a rotator cuff tear, as a result of one or more left shoulder injuries and associated complaints of left shoulder pain and limited motion during active military service.  The Veteran has also asserted that the combination of a left shoulder injury during service, constant and rigorous physical training performed during deployments, and the necessity of pushing his body to its limits during physical agility testing ultimately made his shoulder more susceptible to subsequent injury.  Finally, he contends that the service treatment records that do show complaints of left shoulder pain during service have largely been overlooked or minimized the greatest weight has erroneously been placed on negative active and Reserve service examination reports which were not in-depth examinations or an accurate portrayal of his health at such times.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Turning to the evidence, the Veteran's active duty and Reserve service treatment records dating from June 1974 to February 2004 show complaints of left shoulder pain during the Veteran's first period active service in July 1976.  On that occasion, the Veteran complained of pain in the left pectoral trapezes group.  Upon examination, he was guarding a little too much.  The provisional diagnosis was musculoskeletal pain in the left shoulder and he was referred to physical therapy to help loosen the left shoulder.  In August 1976, a 2 week history of pain in the left shoulder girdle was noted and traumatic injury was denied.  Physical examination revealed limited range of motion due to pain.  Three days later, the Veteran began treatment with short wave diathermy of the anterior and posterior left shoulder.  The Veteran underwent physical therapy daily for 7 days.  Upon completion, the left shoulder felt better but there was still some pain.  Home therapy was continued until further ordered.  Five days later, the Veteran reported to the emergency room for left shoulder pain with an onset 2 weeks prior and shortness of breath.  X-rays of the left shoulder and chest were negative and he was assessed with left shoulder blade pain of unknown etiology.  That same day, an orthopedic consultation indicated that the Veteran injured his left shoulder during physical training.  Physical examination was "essentially normal" and revealed good strength and range of motion.  On August 27, 1976, the Veteran was placed on a limited physical profile for 21 days due to a left shoulder strain.  

April 1977 and 1978 discharge examinations revealed normal clinical evaluations of strength and range of motion of the upper extremities and a normal musculoskeletal system.  May and August 1978 Statements of Medical Condition show that the Veteran reported no change in his medical condition at those times.

Subsequent service treatment records are negative for complaints or diagnosis of the Veteran's left shoulder.  In addition, a May 1980 and March 1985 self-reports of medical history for retention in the Army Reserves and a Reserves quadrennial examination are negative for complaints regarding the left shoulder.  History of swollen and painful joints was reported in March 1985, however, the Veteran explicitly referred to his knee in such report.  Clinical evaluations of the upper extremities and musculoskeletal system was normal on both occasions.  In April 1990, a chest x-ray for Reserves out processing showed normal bony structures and soft tissues.  An April 1991 Reserves Out Processing examination showed the Veteran's report of a poor health history due to a back strain and swollen knee, however, there was no mention of the left shoulder and history of painful or "trick" shoulder was denied.

In March 1992, the Veteran underwent a VA examination in connection with his original claim for service connection for a left shoulder strain.  A 1976 diagnosis of a left shoulder strain during active service after "picking something up" was noted and the Veteran reported intermittent flare-ups of pain in the left shoulder ever since.  Private treatment was reported in 1990 with muscle relaxants.  Following physical examination and a normal x-ray examination of the left shoulder, the examiner diagnosed a left shoulder strain.  This examiner did not render an opinion pertaining to the etiology of the diagnosed left shoulder strain.  It was noted that he was working as a professional fire fighter.

In February 1996, upon undergoing a Reserves "Quint" examination, reports of intermittent pain in the neck and low back were noted with increased pain when lifting patients on the job.  History of painful or "trick" shoulder, arthritis, or bone or joint deformity were denied.  A history of swollen or painful joints was noted, again however, such history explicitly referred to the Veteran's knee.  

In January 1998, the Veteran underwent a private evaluation for left shoulder pain with a reported onset 6 months prior shortly after lifting a 315 pound weight.  He reported a gradual onset of left shoulder pain mainly with use of the left arm above shoulder level.  He continued to work out, however, he lifted less weight (approximately 135 pounds) and avoided pull downs and pull ups.  A December 1997 x-ray of the left shoulder was normal.  

In January 2001, the Veteran underwent a Reserves Retention examination.  Clinical examination of the upper extremities and musculoskeletal system was normal.  The Veteran was qualified for retention after follow-up with a private physician concerning medical issues which did not pertain to the left shoulder.  Despite reports of other health conditions, there were no complaints or diagnosis of the left shoulder.

In October 2001, the Veteran was activated to active duty service.  Service treatment records show that the Veteran arrived in Kuwait November 26, 2006 and he returned on March 7, 2002.  During that time, there is no indication of complaints or diagnosis pertaining to the left shoulder.  A July 2002 Post Deployment Health Assessment shows that the Veteran reported a poor general health status and the only unresolved problem reported that developed during deployment pertained to dental concerns.  A physical profile was noted to exclude running.  His reported concerns pertaining to his low back, foot, gout, and blood pressure.  The associated July 2002 Post Deployment medical evaluation was negative for any complaints or diagnosis of the left shoulder.  

In January 2003, the Veteran underwent a Reserves Deployment examination.  His Report of Medical History was significant for reports of swollen and painful joints, a painful shoulder, and arthritis/rheumatism/bursitis.  The examiner noted the aforementioned problems as reported and chronic knee pain, however, a standard Report of Medical Examination is not of record.  Treatment records during this deployment are negative for complaints or diagnosis pertaining to the left shoulder.

In December 2003, a Reserves Retirement Examination was negative for a reported history or clinical findings upon examination pertaining to the left shoulder.  Indeed, the upper extremities were normal upon clinical evaluation and a chest x-ray showed that bony structures and soft tissues were within normal limits.  

Post-service private treatment records show treatment in September 2004 due to complaints of pain down his mid back and left scapula.  The diagnostic assessment was a muscle strain/spasm.  

A May 2005 private treatment record shows complaints of left shoulder pain with a reported onset 4 to 5 weeks prior.  The Veteran reported that 4 to 5 years prior he experienced heaviness with lateral movement which was treated with a cortisone shot.  He stated his shoulder was better until months ago when he woke up with anterior and lateral shoulder pain.  X-rays revealed a subacromial spur and the Veteran was diagnosed with a left shoulder impingement.  

In June 2005, MRI testing seemed to demonstrate a full thickness infraspinatus tear, however, the physician suspected a supraspinatus tear based on sagittal oblique reconstructions.  A scope decompression and rotator cuff repair, if indicated, was recommended.  This private physician discussed the "natural history and pathologic physiology" of the condition with the Veteran.  

In August 2005, a VA contract examination of the Veteran's left shoulder revealed a reported onset of left shoulder impairment 8 years prior due to an injury productive of sharp pain and numbing.  The Veteran reported intermittent pain when raising the left arm over his head which occurred approximately 1 to 2 weeks every month.  He reported treatment with a cortisone shot and physical therapy.  Physical examination revealed limited range of motion due to pain.  An x-ray examination of the left shoulder was normal, however, the examiner diagnosed degenerative joint disease with subjective factors from the Veteran's history.

In February 2006, the Veteran underwent surgical repair of his left shoulder by a private physician which included subacromial decompression and rotator cuff repair.  

In June 2008, the Veteran testified before the undersigned Veterans Law Judge in Washington, DC.  He stated that in his opinion as a trained paramedic, his current left shoulder disability is due to or has been aggravated by several shoulder injuries allegedly shown in his service treatment records.  Specifically, he reported sustaining unspecified injuries during basic training, however, he did not log the alleged injuries because he was only focused on completing basic training.  He also reported sustaining a left shoulder injury during an unspecified period of active service when he was pushed through a dayroom door and his left shoulder landed on a wall-mounted metal mailbox resulting in a laceration with pain and deep bruising.  Thereafter, he was unable to move his arm for a few minutes or for an hour or two.  While it was sore for a while, he denied any fracture or joint injury.  He further reported sustaining a shoulder injury during deployment while doing physical training exercises and lifting weights.  He reported occasional problems during deployment with limited range of motion and sharp pain in his left shoulder when loading pallets and collecting equipment.  He reported diagnoses of left shoulder muscle strains and spasms during service which were allegedly treated with muscle relaxers on one or two occasions, exercises, and maybe a physical profile on one occasion or light duty for several periods of time.  He was unsure if x-rays were ever performed but he did not recall an extensive investigation into his left shoulder pain or injury.  Often times, he self-treated his shoulder with heat/ice and pain medication and he learned to avoid movements that irritated his shoulder such as raising his arm over his head.  During deployment, maybe complained of shoulder pain at the troop medical clinic but he was allegedly unable to get much treatment during deployment.  He was unsure if such treatment was documented in his service treatment records.  While he was able to leave the base during deployment for x-rays or more extensive treatment for more serious problems, doing so was frowned upon for less serious injuries.  Regarding the onset of his current left shoulder disability, the Veteran thought he noticed decreased range of motion coming on, but upon waking on an unspecified morning, he was unable to raise his left arm.  

The Veteran reportedly received post-service private treatment for his left shoulder, however, the associated treatment records have since been "expunged" and are unobtainable.  He stated that a steroid shot at an unspecified time enabled him to move his arm for a few months.  Upon experiencing more serious problems later in his career with impingement and range of motion, he sought treatment and otherwise tried to adapt with self treatment as previously mentioned.  He reported being diagnosed with a tear of his left rotator cuff following an MRI examination in 2005 which was surgically repaired shortly thereafter.  

Regarding a medical opinion linking his current left shoulder disorder to his military service, the Veteran testified that his surgeon reported scarring in the left shoulder indicating a previous injury or an injury that had progressed over time, however, a specific time period or date was not given.  At the time of surgery, his rotator cuff was 90 percent torn, however, because he continued to work and use his left shoulder following the initial indications that it was injured, the Veteran believed that it occurred over time and not over night.  The Veteran reasserted his belief that the combination of the physical aspects of military duty on a daily basis and injury of his left shoulder during service made subsequent left shoulder injury and limitations more likely to occur.  

In accordance with the Board's October 2008 decision to reopen this claim and the need to remand it for additional development, to include a VA examination, the Veteran was afforded a VA Joints examination in December 2008.  A 28 year occupational history as a fireman with interspersed active military service was noted.  Despite the Veteran's prior reports of a 1976 left shoulder injury during active duty service, on this occasion, he reported injuring his left shoulder "several times during service in the 1990s."  Since then, his left shoulder gradually got worse and resulted in surgical repair of his left rotator cuff in 2005.  Upon examination, x-rays of the left shoulder were normal and there was limited range of motion with abduction above 100 degrees secondary to pain and weakness.  In rendering an opinion, presumably in light if the Veteran's report of several shoulder injuries during service in the 1990s, this examiner erroneously concluded that the Veteran's service treatment records were negative for complaints or diagnosis of the left shoulder during service.  The examiner further stated that the private treatment records indicated that left shoulder problems arose in the 1990s.  

In May 2011, in light of the December 2008 VA examiner's erroneous conclusion that the service treatment records were negative for complaints or diagnosis of the left shoulder, the Board remanded this claim for further development to include an addendum opinion from that examiner to include notation of the 1976 left shoulder injury to assure that determination as to the etiology of the Veteran's left shoulder disability was adequate.  

In June 2011, an addendum was received from the December 2008 VA examiner who stated that following review of the service treatment records, shoulder problems were indeed noted in July 1976.  However, the examiner opined that the Veteran's current left shoulder disability, diagnosed as a rotator cuff tear, is a completely different problem than the left shoulder muscle strain noted during active service in 1976.  Specifically, the examiner noted that the last complaints pertaining to the left shoulder were dated in August 1976 and subsequent treatment records revealed treatment for conditions other than a muscle strain of the left shoulder.  Hence, the examiner stated that he was unable to connect the Veteran's current left shoulder disability with the 1976 muscle strain of the left shoulder.  The examiner opined that it was less likely than not that the left shoulder rotator cuff tear is not related to the Veteran's military service or an event or occurrence therein, including the muscle pain suffered during service.  

In September 2011, the Veteran indicated that he had no other information or evidence that he wished to submit regarding this claim. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the criteria for service connection for a left shoulder disability have not been met.  In this regard, although the evidence demonstrates that the Veteran has current diagnoses of degenerative joint disease and a left shoulder rotator cuff tear, and it also demonstrates that he sustained a left shoulder injury during his first period of active service, the most probative evidence of record does not demonstrate that he experienced continuous left shoulder symptomatology since the left shoulder injury during service and the most probative evidence of record does not link his current left shoulder disability to any incident of military service, to include the 1976 left shoulder injury noted therein.   

In addition, the Board finds that there is no indication with respect to the statutory and regulatory requirements for presumptive service connection for a chronic disease such as degenerative joint disease that manifested within one year from the date of his separation from service.  Indeed, the Veteran was discharged from his last period of active duty service in February 2004 and he was not diagnosed with or otherwise shown to have degenerative joint disease until August 2005.  

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."). 

As previously stated, the Board concedes that the Veteran sustained a left shoulder injury during his first period of active service.  Specifically, from July to August 1976, service treatment records show that the Veteran sustained a left shoulder strain during physical training and his resulting complaints of left shoulder pain were variously diagnosed as musculoskeletal pain, a shoulder strain, and pain in the left shoulder blade of unknown etiology.  Significantly, however, there is no evidence in subsequent service treatment records or examinations of any complaint, treatment, or diagnosis pertaining to the left shoulder until more than 30 years later when the Veteran reported experiencing a painful shoulder in a January 2003 Report of Medical History.  Moreover, the evidence demonstrates that the Veteran himself explicitly and repeatedly denied any history of a painful or "trick" shoulder on multiple Reserve and active duty Reports of Medical History.  In this regard, the Board notes that a prolonged lapse in time between service and evidence of post-service complaint or medical treatment may be considered as significant evidence against a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, it does not appear that the Veteran has experienced any chronic left shoulder disability or continuous left shoulder symptomatology as a result of the documented 1976 left shoulder injury.  

In this regard, the only medical opinions rendered by a qualified medical physician are VA opinions dated December 2008 and June 2011.  While the December 2008 VA opinion was found to be inadequate because it was based, at least in part, on the examiner's erroneous finding that there were no complaints or diagnosis pertaining to the left shoulder during service, on that occasion, the VA examiner did observe the Veteran's statements upon examination in December 2008 and in the private treatment records indicated that a left shoulder problem began in the 1990s.  The Board agrees.  Private treatment records show that the Veteran himself dated the onset of his left shoulder pain and/or impairment anywhere from 1997 after lifting a 315 pound weight (see January 1998 private treatment record) to 2000 (see May and June 2005 private treatment records).  Those treatment records made no mention of the Veteran's military service, to include the 1976 left shoulder injury noted therein.  Moreover, at the August 2005 contract VA examination, the Veteran reported an 8 year history of left shoulder impairment, and again, he did not relate his left shoulder symptomatology at that time to any incident of military service.  

In June 2011, following a complete review of the claims folder, including the Veteran's complete service treatment records, the December 2008 VA examiner issued a June 2011 addendum opinion.  That opinion explicitly detailed the July and August 1976 complaints and treatment of left shoulder pain diagnosed as a muscle strain.  The examiner also observed that a few months after that injury, the Veteran sought medical treatment for other ailments without any mention of left shoulder complaints.  The examiner ultimately concluded that the current tear of the left rotator cuff is a completely different problem than the muscle strain noted during service and the two conditions are not connected.  The examiner opined that the Veteran's current left shoulder rotator cuff tear is not related to the Veteran's military service or any event or occurrence therein, to include 1976 episode of muscle pain.  

The Board acknowledges the Veteran's assertions that he sustained one or more subsequent left shoulder injuries and persistent left shoulder symptomatology during service that he allegedly self treated.  The Veteran is competent to report sustaining such injuries and administering self treatment because such reports are of his alleged first hand experience.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr, 21 Vet. App. at 303; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, as explained below, the Board finds the Veteran's reports of alleged subsequent left shoulder injuries and persistent or continuous left shoulder symptomatology since 1976 which he allegedly self treated to be not credible, and therefore, of no probative weight.  It seems incredible to believe that he had a chronic shoulder disorder all those years yet was able to function as a fire fighter and para medic without problems on the job.

In this regard, there is no evidence of subsequent left shoulder injury or symptomatology documented in the service treatment records.  The Board accepts the Veteran's assertions that he was unable or felt unable to seek treatment for those alleged injuries and symptomatology during deployments, however, the service treatment records do show that he sought treatment on multiple occasions for other medical ailments, to include orthopedic issues, without any mention of left shoulder pain or injury.  In addition, upon examination in February 1996, the Veteran reported neck and back pain which he related not to military service, but to lifting patients at his civilian job.  It is also significant that multiple documents submitted by the Veteran himself in connection with this claim, which date since the original December 1991 claim for service connection for a left shoulder disability, only mention the 1976 injury and contain no indication of any additional left shoulder injuries during service.  (See March 1992 VA examination and January 2005 claim to reopen).  Finally, as previously noted, the Veteran's own statements recorded in the private treatment records and in the August 2005 VA examination report date the onset of his left shoulder symptomatology to in or around 1997 at the earliest, more than 20 years after the 1976 injury in service.  Moreover, upon receiving private treatment in January 1998, the Veteran himself attributed his left shoulder pain to lifting a 315 pound weight rather than to any incident of military service.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).

In reaching its decision, the Board has also considered the Veteran's testimony indicating that that he is a trained paramedic, and in his medical opinion, his current left shoulder disability is due to or a result of his active military service.  Indeed, the evidence of record does show that the Veteran was a firefighter/paramedic for 28 years, hence, he does have some medical expertise.  As such, while the Veteran's opinion concerning the etiology of his current left shoulder disability is considered, but the Board finds that it is entitled to significantly less probative value than the observations made upon review of the record by the December 2008 VA examiner and that examiner's June 2011 addendum opinion.  Indeed, the Veteran testified that his medical knowledge and expertise likely equates to just short of a registered nurse.  On the other hand, the observations and opinion made in December 2008 and June 2011 are of a qualified medical doctor who is of greater medical expertise and background.  Moreover, that examiner rendered a sufficient medical opinion in June 2011 with adequate explanation following a thorough interview and examination of the Veteran in December 2008 and a thorough review of the claims folder, to include consideration of the service treatment records in their entirety, as well as the private treatment records in June 2011.  For these reasons, the Board finds that the opinion of the VA examiner who found no connection between the Veteran's current left shoulder disability and his military service, to include the 1976 injury, greatly outweighs the Veteran's own opinion regarding the nature and etiology of his left shoulder disability.  In this respect, the VA examiner clearly possesses greater expertise and training than the Veteran in evaluating the etiology of a left shoulder injury and its residuals.  There is no indication that he sustained this pathology as a result of repetitive use in service.  More likely, it is shown that this pathology is secondary to events outside service.

In sum, the Board finds that the most competent and probative evidence indicates that the Veteran's current left shoulder disability is not shown to have been incurred during military service, and the most probative evidence fails to link the current left shoulder disability to active military service to include the 1976 left shoulder injury.  Accordingly, service connection for a left shoulder disability is not warranted on any basis.

Because the most probative opinion is against the claim, the Board concludes that the preponderance of the evidence is against the grant of service connection for a left shoulder disability.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a left shoulder disability, diagnosed as a rotator cuff tear, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


